Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 1-19 are pending in this application.  Claim 13 has been cancelled. Claims 20 and 21 have been withdrawn as claims directed to a non-elected invention.  This action is in response to the applicants’ filing of an amendment to a non-final office action filed on March 23, 2021.
Withdrawn Rejections/Objections
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant's amendments and/or remarks. 
Claim Objections
	Claims 2-21 are objected to because of the following informalities:  
Claim 2 appears twice in the most recent claim set filed on March 23, 2021, therefore the numbering of the claims is improper. Appropriate correction is required.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 20 and 21 directed to methods non-elected without traverse.  Accordingly, claims 20 and 21 have been cancelled.


Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Due to the claim objection regarding the duplicate claim 2, the Examiner is renumbering the claims so that there are 22 claims, not 21. Thus, the second claim 2 is now renumbered to claim 3. This will continue throughout the claim set so that the cancelled claim 13, is not claim 14 and the final two claims are 21 and 22, not 20 and 21.   
b) 	Deletion of newly renumbered claims 21 and 22.
Examiner’s Statement of Reasons for Allowance

	Claims 1-13 and 15-20 are allowed.
Claims 1-13 and 15-20 are free of the prior art. The examiner performed a chemical structure as well as an inventor and classification search to identify any potential prior art. The Examiner was unable to identify any prior art which contained the limitations seen in the present application with regard to a compound having the general structure (IA).
Conclusion
	Claims 1-13 and 15-20 are allowed.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699